861 F.2d 721
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MIDNIGHT EXPRESS, INC., Appellant,v.AETNA CASUALTY & SURETY COMPANY, Appellee.
No. 87-6239.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1988.

Before KRUPANSKY, RALPH B. GUY, Jr., Circuit Judges, and RONALD E. MEREDITH, District Judge*.
PER CURIAM.


1
Upon consideration of the briefs, oral arguments, and existing legal precedent, this court is of the opinion that appellant's assignments of error are not well taken.  Accordingly, for the reasons stated in the magistrate's report and recommendation as adopted by the district court, the decision of the trial court is AFFIRMED.



*
 Hon.  Ronald E. Meredith, United States District Judge for the Western District of Kentucky, sitting by designation